Citation Nr: 0410463	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  93-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an esophageal (hiatal) 
hernia with gastroesophageal reflux disease.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1946 to November 
1946.  This claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which, in pertinent part, denied 
entitlement to TDIU and denied requests to reopen claims for 
service connection.  A June 1995 Board decision reopened claims 
for service connection and remanded those claims, and the claim 
for TDIU, to the RO for development.  An October 2001 Board 
decision Remanded the claims listed on the title page of this 
decision.  

This case has been advanced on the Board's docket, in accordance 
with 38 C.F.R. § 20.900 (2003).

The claim of entitlement to service connection for an esophageal 
(hiatal) hernia with gastroesophageal reflux disease is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDING OF FACT

The veteran has not completed high school and has essentially no 
employment skills, and the veteran's service-connected 
disabilities impair his ability to learn new employment skills and 
impair his ability to perform any type of substantially gainful 
manual labor, regardless of his advancing age.


CONCLUSION OF LAW

The criteria for a total rating for individual unemployability due 
to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been granted service connection for status post 
subtotal gastrectomy for peptic ulcer, currently evaluated as 60 
percent disabling, for generalized anxiety disorder, evaluated as 
30 percent disabling, and for a tender scar at the site of the 
service-connected surgical incision, evaluated as 10 percent 
disabling.  The veteran's combined disability evaluation is 80 
percent.  The veteran, however, contends that he is unable to work 
and is totally disabled as a result of the service-connected 
disabilities.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  The regulatory scheme for TDIU provides that VA will 
grant a total disability rating for compensation purposes based 
upon individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether the 
veteran is entitled to TDIU, neither his non-service-connected 
disabilities nor his age may be considered.  See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

Consideration of TDIU is appropriate where the schedular rating is 
less than total, when a veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a result 
of two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Since the veteran 
has one disability evaluated as 60 percent disabling, and has a 
combined evaluation of 80 percent, the veteran meets the schedular 
criteria for consideration of an award of TDIU.

In determining whether the veteran's service-connected 
disabilities preclude him from employment consistent with his 
education and experience, the evidence as to the veteran's 
education and experience has been considered.  The veteran 
completed the eighth grade, then dropped out to help his father 
farm.  He also worked in a projection booth in a movie theater.  
After service, the veteran returned to school, using education 
benefits based on his military service, but he was unable to 
complete high school.  The veteran apparently was self-employed, 
buying farm produce and selling it, for a number of years.  The 
Board is unable to find evidence of any other employment 
experience.  

Given the veteran's limited education and his extremely limited 
employment experience, it is clear that, unless the veteran could 
learn additional job skills or attain a high school education or 
the equivalent, the veteran's employment prospects would be 
limited to very basic types of unskilled manual labor.  The 
medical evidence establishes that the veteran's anxiety disorder 
may have been a factor in his inability to continue his education 
when he was younger.  The report of the May 2003 VA examination, 
which reflects that the veteran's mood was anxious and his 
affected constricted, and that he complained of insomnia and 
irritability, establishes that the service-connected anxiety 
disorder results in some impairment of the veteran's ability to 
attain further employment skills, regardless of his advancing age.  
The examiner concluded that the veteran's service-connected 
anxiety disorder, by itself, did not render him unemployable.

The report of the May 2003 VA examination of the stomach discloses 
that the veteran uses antacids to control his gastrointestinal 
symptoms resulting from the service-connected stomach surgery, 
including continued complaints of emesis and mild to moderate 
dumping syndrome, manifested by cold sweats and diarrhea with 
abdominal discomfort, alternating with days in which he has no 
symptoms of dumping syndrome.  He also has occasional bile 
regurgitation.  The examiner concluded that the veteran's service-
connected stomach disability impaired the veteran's employability 
but would not, considered alone, preclude employment.  The medical 
evidence establishes that the veteran would have difficulty 
working during those days on which dumping syndrome symptoms 
resulted in diarrhea or emesis.  

The medical evidence reflects that, in addition to the service-
connected disabilities, the veteran has also been treated for 
hypertension, a skin rash, and hemorrhoids.  He has complained of 
back pain at a few treatment visits.  He has dentures and has 
undergone a cataract removal.  There is no medical evidence that 
disorders for which that veteran has not been granted service 
connection would significantly affect his ability to work.  The 
veteran is now more than 80 years old, and his advancing age would 
clearly be a factor impairing his ability to obtain and retain 
employment, but there is no medical opinion as to the employment 
activities which would be affected by the veteran's age. 

As the RO noted, there is no clear evidence as to why the veteran 
ceased working at his produce sales business 20 years ago, 
although there is testimony of record from the veteran indicating 
that he stopped working because his wife became disabled.  

There is no specific medical opinion that the veteran's service-
connected disabilities, when considered without regard to 
veteran's advancing age or his non-service-connected, would 
preclude employment.  Likewise, however, there is no medical 
evidence that the veteran is capable of performing the activities 
required for any type of employment that would be consistent with 
his education and experience or that he would be able to work 
sufficient hours each week for other than marginal employment.  
See Bowling v. Principi, 15 Vet. App. 1, 12-14 (2001).

In the absence of evidence that the veteran would be able to work, 
despite the impairments produced by his service-connected 
disabilities, and in the absence of evidence of significant 
medical disorders for which service connection is not in effect, 
the Board concludes that the evidence as to whether the veteran's 
service-connected disabilities preclude him from working is 
essentially in equipoise.  Accordingly, the benefit of the doubt 
is given to the veteran.  38 U.S.C.A. § 5107(b).

During the pendency of this claim, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  This law redefined the obligations of VA with respect to 
the duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In the instant case, 
relative to the veteran's claim for TDIU, the Board's award of 
that increased compensation is fully favorable to the veteran.  
Since this determination is favorable to the veteran, sufficient 
evidence has been developed, regardless of any VCAA compliance or 
lack thereof.  Therefore, the Board need not further address the 
matter of compliance with the VCAA regarding the claim.


ORDER

The appeal for an award of TDIU is granted, subject to laws and 
regulations governing an award of monetary benefits; the appeal is 
granted to this extent only.


REMAND

In its October 2001 Remand, the Board directed the RO to 
adjudicate the two claims listed on the title page of this 
decision.  The claim of entitlement to an award of TDIU has, as 
discussed above, been decided in the veteran's favor.  The veteran 
was afforded VA examination of the esophagus and stomach, but no 
rating decision or supplemental statement of the case addressing 
the claim of entitlement to service connection for an esophageal 
(hiatal) hernia was issued.  This claim remains open and must be 
adjudicated, unless the veteran expresses in writing a desire to 
withdraw the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  (a)  Notify the veteran as to the evidence required to 
substantiate his claim for service connection for a hiatal hernia.  
Notify the veteran as to which portions of the evidence he is 
responsible for and what evidence VA will assist him to obtain or 
develop.  The veteran should be notified that evidence proximate 
to his service regarding the claimed hiatal hernia disorder would 
be relevant and persuasive evidence.

(b)  Any notice given, or action taken thereafter, must also 
comply with the holdings of DAV, supra, and Quartuccio, supra, as 
well as any other controlling guidance provided after the issuance 
of this Board decision.

2.  The veteran should be afforded the opportunity to identify any 
VA or private facility at which he has been treated for a hiatal 
hernia with reflux since May 2003.  Each treating facility, VA or 
private, should be identified, and the identified record should be 
obtained.

3.  The veteran should be offered the opportunity to present any 
alternative evidence which might establish that his hiatal hernia 
had its onset concurrent with the service-connected surgery or 
proximate to his service, or secondary to treatment of a service-
connected stomach disability.  The veteran should be specifically 
requested to provide any evidence in his possession that pertains 
to the claim.

4.  Thereafter, the file should be reviewed to determine whether 
VA examination is required.  If so, then VA examination should be 
conducted.  If no examination is needed, a VA medical expert 
should provide an opinion as to the likelihood that the veteran's 
current hiatal hernia is etiologically due to his service-
connected gastric surgery.  In particular, the examiner should 
state whether it is at least as likely as not (50 percent or 
greater likelihood), that the hiatal hernia disorder is secondary 
to or aggravated by the residuals of the service-connected stomach 
surgery.  

5.  If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement of the 
case, which must contain notice of all relevant actions taken on 
that claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the issue 
currently on appeal.  The veteran and his representative should be 
afforded an appropriate period of time for response.  

Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



